Case 0:18-cv-60257-BB Document 141 Entered on FLSD Docket 10/08/2018 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-cv-60257-BLOOM-Valle

  SENTRY DATA SYSTEMS, INC.,

              Plaintiff,
  v.

  CVS PHARMACY, INC.,
  and WELLPARTNER, LLC,

              Defendants.
  _____________________________________/



       PLAINTIFF SENTRY DATA SYSTEMS, INC.’S REPLY IN SUPPORT OF ITS
              MOTION TO COMPEL PRODUCTION OF DOCUMENTS




                                                BOIES SCHILLER FLEXNER LLP

                                                Stephen N. Zack, Esq.
                                                100 SE Second Street, Suite 2800
                                                Miami, Florida 33131
                                                Telephone: (305) 539-8400
                                                Facsimile: (305) 539-1307
                                                Email: szack@bsfllp.com

                                                Carl E. Goldfarb, Esq.
                                                Travis Robert-Ritter, Esq.
                                                401 East Las Olas Boulevard, Suite 1200
                                                Fort Lauderdale, Florida 33301
                                                Telephone: (954) 356-0011
                                                Facsimile: (954) 356-0022
                                                Email: cgoldfarb@bsfllp.com
                                                Email: tritter@bsfllp.com
Case 0:18-cv-60257-BB Document 141 Entered on FLSD Docket 10/08/2018 Page 2 of 9




                                             Christopher G. Renner, Esq.
                                             (pro hac vice)
                                             1401 New York Ave., NW
                                             Washington, DC 20005
                                             Telephone: (202) 237-2727
                                             Facsimile: (202) 237-6131
                                             Email: crenner@bsfllp.com

                                          Counsel for Plaintiff Sentry Data Systems,
                                          Inc.
Case 0:18-cv-60257-BB Document 141 Entered on FLSD Docket 10/08/2018 Page 3 of 9



                                          INTRODUCTION

         As Sentry explained in its Amended Complaint and its initial Motion, D.E. 123 and D.E.

  128, market power in the 340B contract pharmacy market is a function of market power in the

  pharmaceutical sales and specialty pharmaceutical sales markets. That is because Covered

  Entities seek to contract with the pharmacies where their patients fill their 340B eligible

  prescriptions for both regular and specialty drugs. Sentry also explained that barriers to entry into

  the 340B contract pharmacy market include the challenge of competing in the markets for

  pharmaceutical and specialty pharmaceutical sales.

         Ignoring the realities of the 340B contract pharmacy, Defendants repeatedly parrot the

  incorrect and overly-simplistic assertion that because the pharmaceutical and specialty sales

  markets are not the “relevant market” of 340B contract pharmacy services, they are therefore

  irrelevant to Sentry’s claim. Not only is Defendants’ assertion wrong, it is refuted by

  Wellpartner’s own, current promotional materials, which repeatedly and explicitly tout

  Wellpartner’s status as a CVS company and its access to pharmaceuticals and specialty

  pharmaceuticals in marketing its 340B services.

                                            ARGUMENT

         A.      A Stay of Discovery Is Not Warranted

         Defendants first argue that Sentry’s motion is “premature” because they should not be

  compelled to produce the sought-after documents until the Court has ruled on its pending motion

  to dismiss. What they are actually requesting is a partial stay of discovery while the Court rules

  on the motion. Defendants never met and conferred with Sentry regarding this request, and their

  premature motion for a discovery stay should be rejected on those grounds alone. But there are

  also no grounds for such a stay, especially where, as explained below, Sentry’s requests are



                                                    1
Case 0:18-cv-60257-BB Document 141 Entered on FLSD Docket 10/08/2018 Page 4 of 9



  relevant and proportional. “[D]iscovery stay motions ‘are generally denied except where a

  specific showing of prejudice or burdensomeness is made or where a statute dictates that a stay is

  appropriate or mandatory.’” Montoya v. PNC Bank, N.A., 2014 WL 2807617, at *2 (S.D. Fla.

  June 20, 2014) (quoting S.D. Fla. Local Rules). Defendants rely on Chudasama v. Mazda Motor

  Corp., 123 F.3d 1353, 1368-69 (11th Cir. 1997), but Chudasama “does not indicate a broad rule

  that discovery should be deferred whenever there is a pending motion to dismiss.” Gannon v.

  Flood, 2008 WL 793682, at *1 (S.D. Fla. Mar. 24, 2008). Sentry’s antitrust and tortious

  interference claims are hardly “especially dubious” (unlike the fraud claim in Chudasama, which

  was “novel and of questionable validity”). 123 F.3d at 1368. Accordingly, the Court should

  decline to stay discovery here.

            B.     Sentry’s Discovery Requests Are Relevant and Proportional

            Market power in the 340B contract pharmacy market “depends on” market power in the

  pharmaceutical and specialty sales markets. D.E. 128 at pp.4-7. Defendants avoid addressing

  this argument on the merits, see D.E. 134 at pp.7-8, and instead circuitously suggest that 340B-

  related documents will necessarily be sufficient. But Defendants’ position is belied by

  Wellpartner’s own marketing materials, which underscore the importance of a contract

  pharmacy’s presence in the pharmaceutical and specialty pharmaceutical markets to Covered

  Entities selecting contract pharmacies for their 340B program.

            Wellpartner’s website trumpets as a key selling point the following claim: working with

  Wellpartner to access CVS pharmacies “Gives Covered Entities access to the broadest network

  of retail and specialty pharmacies.” Exhibit A.1 That contention in and of itself belies the entire

  basis of Defendants’ opposition. The homepage of Wellpartner’s website boasts of its “60,000+



  1
      “Exhibit” refers to exhibits to the Goldfarb Declaration dated October 8, 2018, attached hereto.
                                                     2
Case 0:18-cv-60257-BB Document 141 Entered on FLSD Docket 10/08/2018 Page 5 of 9



  Pharmacy Network,” bragging that this “extensive pharmacy network gives patients choices,

  while driving program value and helping our customers grow their businesses.” Exhibit B.

  Another page proclaims that Wellpartner’s “expertise in pharmacy network contracting” will

  allow Covered Entities to “build[] pharmacy networks to drive program value.” Exhibit C. The

  website also plugs the benefit of “Access to the broadest specialty pharmacy network.” Id. And

  it advises that a successful 340B administrator must “identify the key community retail

  pharmacies and specialty pharmacies, where patients are filling their prescriptions.” Exhibit D.

  The same page announces that an effective contract pharmacy network must include “High

  performing retail and specialty pharmacies” and the ability to “contract with limited and

  exclusive specialty pharmacy networks,” such as those administered by CVS, to ensure that

  “specialty prescriptions previously locked out of a 340B program by health plan’s PBMs and

  their captive specialty pharmacies can be captured.” Id. The website also touts Wellpartner’s

  expertise in “providing our . . . specialty pharmacy services,” “aligning specialty network

  access,” and “maximizing claims capture.” Exhibit E.2

         In short, and directly contrary to Defendants’ opposition, Wellpartner’s marketing

  materials echo Sentry’s motion to compel. The succinct lesson: success in the 340B contract

  pharmacy market turns on access to the pharmaceutical and specialty sales markets because

  Covered Entities want to contract with the pharmacies where their patients fill their 340B

  prescriptions. Thus, discovery regarding power in such markets is directly relevant to market

  power in the 340B contract pharmacy market.



  2
    Wellpartner’s website is replete with similar assertions. For example, the website also states
  that a hospital “recognized the lack of convenient pharmacies” in its network, and so Wellpartner
  “improved pharmacy access,” continued to “negotiate[] contracts with additional pharmacies,”
  and offered the “unique ability to unlock specialty prescriptions from exclusive networks,” and
  “access to over 60,000 pharmacies.” Exhibit F.
                                                  3
Case 0:18-cv-60257-BB Document 141 Entered on FLSD Docket 10/08/2018 Page 6 of 9



         Defendants’ cases are not to the contrary. In Mfg. Research Corp. v. Greenlee Tool Co.,

  693 F.2d 1037, 1043 (11th Cir. 1982), a case involving (failed) antitrust claims related to

  monopolization of the cable bender market, the court denied an attempt to conduct discovery

  regarding the market power in the conduit bender market where “No proof of any connection

  between Greenlee’s conduct in the conduit bender market and that in the cable bender market

  was offered,” and “Greenlee’s share of the conduit bender market has been determined to be

  irrelevant to the cable bender market.” Id. at 1043-44. Here, by contrast, Defendants’ power in

  the pharmaceutical and specialty sales markets is related to their power in the 340B contract

  pharmacy market, and is indeed a primary determinant of such market power (as Wellpartner’s

  own website demonstrates). Defendants’ attempt to distinguish United States v. Int’l Bus.

  Machines Corp., 66 F.R.D. 180, 183, 185 (S.D.N.Y. 1974) does not negate the fact that the court

  allowed discovery into an “intimately interconnected” market that was not the “relevant market”

  at issue, holding that “Even if the relevant market were confined to ‘general purpose digital

  computers,’ the broad scope of discovery under the Federal Rules would permit inquiry by

  plaintiff into [the other market].” Defendants also distinguish Schmidt v. Columbia Pictures

  Indus., Inc., 1986 WL 13357, at *2-3 (D. Nev. Apr. 14, 1986) on the grounds that it pertained to

  geographic, rather than product markets, but do not explain why that matters (it does not), and

  they skirt around the fact that court allowed discovery into non-“relevant” markets.

         Sentry’s discovery requests are also proportional and not unduly burdensome. Sentry has

  already agreed to significantly limit the scope of its requested discovery. D.E. 128 at pp.7-8, 8-9.

  Sentry is not requesting (nor does it want) every document relating to Defendants’ non-340B

  lines of business. Rather, Sentry is requesting a limited number of high-level documents relating

  to market share and market power in the pharmaceutical and specialty pharmaceutical markets,



                                                   4
Case 0:18-cv-60257-BB Document 141 Entered on FLSD Docket 10/08/2018 Page 7 of 9



  from an agreed-upon number of custodians, based on agreed-upon search terms (subject to

  revision if they return too many results). Nor does Sentry seek every document that Defendants

  produced to the DOJ,3 as Defendants implausibly suggest. Sentry’s request would only

  encompass a small fraction of Defendants’ production to the DOJ, a fraction identified through

  agreed upon search terms, which would ensure both that the documents were relevant and

  limited in number. The fact that Defendants have already produced these documents would

  minimize any burden associated with their production. Because Defendants must have had a

  factual basis for their statements regarding the “Top 100 Drugstore Markets” in their 2015 10-K

  filing, producing the relevant supporting documents should not be burdensome, either.

         Inline Packaging, LLC v. Graphic Packaging Int’l, Inc., 2016 WL 6534394, at *3-4 (D.

  Minn. Nov. 2, 2016) is not on point because there the court limited discovery to the allegations in

  the complaint; Sentry’s Amended Complaint repeatedly alleges the importance in this case of the

  pharmaceutical and specialty sales markets. Defendants also complain that Sentry’s requests are

  not limited to any geographic market, but Sentry has alleged that the relevant geographic market

  is the national market (in addition to 22 defined local markets). D.E. 123 ¶¶ 112-16.4

                                          CONCLUSION

         For these reasons, Sentry respectfully requests that the Court grant Sentry’s motion.




  3
    As explained, D.E. 128 at pp.8-9, Sentry limited its requests regarding the DOJ’s review of the
  Aetna merger to effects on the pharmaceutical and specialty sales markets. Unlike the discovery
  request denied in Arrowpac Inc. v. Sea Star Line, LLC, 2014 WL 12618327, at *2 (M.D. Fla.
  Jan. 31, 2014), Sentry is not seeking “wholesale production,” including “irrelevant materials.”
  4
    Defendants’ reliance on In re Photochromic Lens Antitrust Litig., 2012 WL 12904391, at *4
  (M.D. Fla. Dec. 20, 2012), and T C Theatre Corp v. Warner Bros Picture, 16 F.R.D. 173, 175
  (S.D.N.Y. 1954), is accordingly inapposite, as those decisions turned on a failure to limit the
  requests to an appropriate geographic market.
                                                  5
Case 0:18-cv-60257-BB Document 141 Entered on FLSD Docket 10/08/2018 Page 8 of 9




       Dated: October 8, 2018              Respectfully submitted,

                                           BOIES SCHILLER FLEXNER LLP

                                           By:/s/ Carl E. Goldfarb

                                              Stephen N. Zack, Esq.
                                              Florida Bar No. 145215
                                              100 SE Second Street, Suite 2800
                                              Miami, Florida 33131
                                              Telephone: (305) 539-8400
                                              Facsimile: (305) 539-1307
                                              Email: szack@bsfllp.com

                                              Carl E. Goldfarb, Esq.
                                              Florida Bar No. 125891
                                              Travis Robert-Ritter, Esq.
                                              Florida Bar No. 103936
                                              401 East Las Olas Boulevard, Suite 1200
                                              Fort Lauderdale, Florida 33301
                                              Telephone: (954) 356-0011
                                              Facsimile: (954) 356-0022
                                              Email: cgoldfarb@bsfllp.com
                                              Email: tritter@bsfllp.com

                                              Christopher G. Renner, Esq.
                                              (pro hac vice)
                                              1401 New York Ave., NW
                                              Washington, DC 20005
                                              Telephone: (202) 237-2727
                                              Facsimile: (202) 237-6131
                                              Email: crenner@bsfllp.com

                                           Counsel for Plaintiff Sentry Data Systems,
                                           Inc.




                                       6
Case 0:18-cv-60257-BB Document 141 Entered on FLSD Docket 10/08/2018 Page 9 of 9



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

  court’s CM/ECF System on October 8, 2018.


                                          By: /s/ Carl E. Goldfarb
                                                  Carl E. Goldfarb, Esq.




                                              7
